            Case 1:19-cv-10101 Document 9 Filed 01/16/19 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS


 OPTUM, INC. and
 OPTUM SERVICES, INC.,

                    Plaintiffs,

               v.                               Civil Action No.: 19-cv-10101

 DAVID WILLIAM SMITH,

                    Defendant.


                                  NOTICE OF APPEARANCE

       Pursuant to Local Rule 83.5.2, please enter the appearance of Stephen D. Riden of Beck

Reed Riden LLP as counsel for Plaintiffs Optum, Inc. and Optum Services, Inc. in the above-

captioned matter.



                                               Respectfully submitted,

                                               OPTUM, INC. and
                                               OPTUM SERVICES, INC.,

                                               By their attorneys,

                                               /s/ Stephen D. Riden
                                               Russell Beck, BBO No. 561031
                                               Stephen D. Riden, BBO No. 644451
                                               Hannah T. Joseph, BBO No. 688132
                                               Beck Reed Riden LLP
                                               155 Federal Street, Suite 1302
                                               Boston, Massachusetts 02110
                                               617.500.8660 Telephone
                                               617.500.8665 Facsimile
                                               rbeck@beckreed.com
                                               sriden@beckreed.com
                                               hjoseph@beckreed.com
 Dated: January 16, 2019
            Case 1:19-cv-10101 Document 9 Filed 01/16/19 Page 2 of 2



                               CERTIFICATE OF SERVICE

        I hereby certify that this document has been filed through the CM/ECF system on January
16, 2019, and will be served electronically to the registered participants as identified on the
Notice of Electronic Filing through the Court’s transmission facilities, and that non-registered
participants have been served this day by mail.

                                                /s/ Stephen D. Riden




                                               2
